UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 97-50984
                          Summary Calendar




                         BILLY R. MCDANIEL,

                                               Plaintiff-Appellant,


                               VERSUS


               GENERAL AMERICAN TRANSPORTATION CORP.,


                                                Defendant-Appellee.



            Appeal from the United States District Court
                  for the Western District of Texas
                             (W-97-CV-27)


                             May 14, 1998
Before    DUHÉ, DeMOSS, and DENNIS, Circuit Judges

PER CURIAM:1

     Billy R. McDaniel (“McDaniel”), an 18-year employee of General

American Transportation Corporation (“GATC”) sued his employer when

his position of Environmental Coordinator at its Hearne, Texas

facility was phased out and he was discharged.       He claimed that

GATC’s adverse employment decision was discriminatory conduct based

      1
      Pursuant to the 5TH CIR. R.47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in the 5TH CIR.
47.5.4.
on his race, his age, and his record of disabilities under Title

VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981, the Age

Discrimination in Employment Act (“ADEA”) 29 U.S.C. § 626, et seq.,

and the Americans with Disabilities Act (“ADA”) 42 U.S.C. § 12110

et seq., respectively. The district court granted summary judgment

for GATC on all claims.   McDaniel appeals.

     We have carefully reviewed the record and considered the

briefs of the parties.    We agree with the district court that

McDaniel has failed to present a prima facie case of either race or

age discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S.

792 (1973). The facts are undisputed that he was not replaced by

someone outside the protected class nor did others who were not

members of the protected class remain in similar positions.       See

Meinecke v. H&R Block of Houston, 66 F.3d 77, 83, 84 (5th Cir.

1995).

     Even if we assume that McDaniel established a prima facie case

of race or age discrimination, the uncontroverted facts indicate

that the GATC decision was made in an effort to economize.       GATC

hired an outside consultant, who was already under contract for

other services at GATC, to perform the duties of an environmental

coordinator.     Rather   than   paying    McDaniel’s   environmental

coordinator’s $45,456.00 salary, GATC paid only $40,000 for both

the pre-existing consulting duties and those originally performed

by McDaniel.    McDaniel fails to present evidence that GATC’s

business decision was a pretext for       discrimination based on his

                                 2
race or his age.   See Texas Dept. of Community Affairs v. Burdine,

450 U.S. 248, 253 (1980).

     We also agree that McDaniel does not suffer from a disability

recognized under the ADA and consequently has no claim against GATC

for discrimination.    See 42 U.S.C. § 12102(2) and 29 C.F.R. §

1630.2(i). The district court correctly found that McDaniel has no

record of an impairment that substantially limits a major life

function.   See Rogers v. International Marine Terminals, Inc., 97

F.3d 755 (5th Cir. 1996) and Id. n.2.       Thus, McDaniel is not a

individual with a disability recognized by the ADA and can claim no

protection under that statute.

     Accordingly, we AFFIRM the district court’s grant of summary

judgment in favor of the defendant, GATC.




                                 3